DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 6 has been canceled. 
Claims 1, 3-5, and 7-10 have been amended. 
Claims 11-15 are new.
Claims 1-5 and 7-15 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
in ¶ 0047, lines 1-2, the term "processing" appears to be repeated; and
in ¶ 0052, line 23, the term "ta" appears to be misspelled.  Appropriate correction is required.
References
D1:  JP2017015603		19 January 2017
D2:  JP2017015604		19 January 2017
D3:  JP2001059761		06 March 2001
D4:  JP2000162032		16 June 2000	

D6:  JP2014134501		24 July 2014
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 7, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D4. 
With regards to claim 1 and 10 the D1 reference discloses "a seismic sensor that has a power-saving mode and a measurement mode in which the seismic sensor consumes more power than when in the power-saving mode, wherein: said seismic sensor has a measuring unit, an earthquake-detecting unit, and an index-computing unit; the measuring unit measures acceleration; if the acceleration measured by the measuring unit exceeds a given threshold, the earthquake detecting unit makes the seismic sensor switch from the power-saving mode to the measurement mode, and on the basis of acceleration measurements performed while in the measurement mode, determines whether an earthquake has occurred; if the earthquake-detecting unit determines that an earthquake has occurred, the index-computing unit computes an index 
With regards to claim 7, the D1 reference discloses the addition features (see ¶ 0026). 
.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D4 as applied to claims 1, 7, and 10 above, and further in combination with D6.  
The D4 reference teaches that it was well known in the determination based on the vibration-period ratio described above constitutes a primary criterion and the determination based on the comparison with L3 constitutes a secondary criterion.  Furthermore, as seen in document 6, combining detection criteria.    
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially .
Allowable Subject Matter
Claims 2-5, 9, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645